COCHRANE, C. J.
The record in this case presents but a single point for adjudication. Janes, the defendant, is the guardian of Margaret Johnson, and was such at the time of the institution of the suit. The Court dismissed the bill filed by her next friend against him, in which she avers sufficient equity *598to otherwise sustain her case, upon the sole ground that, having a guardian, she could not bring suit by prochein ami against her guardian.
We will not go into the merits of the case, but will dispose of the question made, by holding that the Judge committed error.
Judgment reversed.